           CASE 0:20-cv-02049-MJD-TNL Doc. 4 Filed 09/24/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MINNESOTA


Minnesota Voters Alliance, Ronald                        Case No.: 20-cv-02049
Moey, Marissa Skaja, Charles R.
Halverson, Blair L. Johnson


                                             MOTION FOR TEMPORARY
                     Plaintiffs,              RESTRAINING ORDER

vs.



City of Minneapolis,



                     Defendant
.



      Plaintiffs Minnesota Voters Alliance, Ronald Moey, Marissa Skaja,

Charles Halverson, and Blair L. Johnson by and through undersigned

counsel, hereby move this Court for a temporary restraining order:

      1.      Issue a temporary restraining order enjoining the City of

Minneapolis from accepting or using CTCL’s private federal election grant

and other private federal election grants.

      The motion for summary judgment and declaratory relief is supported

by the Plaintiffs’ memorandum of law filed in support of their motion, a

declaration and attached exhibits, and arguments of counsel.

                                        1
      CASE 0:20-cv-02049-MJD-TNL Doc. 4 Filed 09/24/20 Page 2 of 2




Dated: September 24, 2019               /s/Erick G. Kaardal
                                       Erick G. Kaardal, No. 1035141
                                       Special Counsel for Amistad Project of
                                       Thomas More Society
                                       Mohrman, Kaardal & Erickson, P.A.
                                       150 South Fifth Street, Suite 3100
                                       Minneapolis, Minnesota 55402
                                       Telephone: 612-341-1074
                                       Facsimile: 612-341-1076
                                       Email: kaardal@mklaw.com
                                       Attorneys for Plaintiffs




                                   2
